PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/487,536
Filing Date: 14 Apr 2017
Appellant(s): Barman et al.



__________________
Jason L. Gilbert
For Appellant


EXAMINER’S ANSWER





October 28, 2021
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 17, 2021 from which the appeal is taken have been modified by the withdrawing of the 35 U.S.C. 112(a) rejection. dated December 18, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
 (2)Withdrawn Rejections
The appellant arguments have been found persuasive regarding the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement has been withdrawn.
 (3) Response to Argument
 	The appellant sets forth two arguments in regards to the 101 rejection.  In the first argument, the appellant argues that the Examiner did not make a prima facie case of unpatentability in the Office Action. The Examiner respectfully disagrees MPEP 2106.07 clearly states, “the initial burden is on the examiner to explain why a claim or claims are ineligible for patenting clearly and specifically…” In the Final Office Action dated June 17, 2021, the Examiner clearly stated under step 2A Prong 1, which limitations are considered an abstract idea. Then the Examiner clearly stated why the limitations are considered an abstract idea by stating the following, “The claims recite an abstract idea of a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).  The appellant has not provided where in the specification discusses a technical problem and explains the details of an unconventional technical solution expressed in the claims. As the appellant has stated the limitations integrate the principles of promoting a business into a practical application. However the appellant has not provided any evidence or arguments as to how the claims are integrated into a practical application by how the claims satisfy at least one of Prong two considerations 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Thus it is the Examiner’s position that the 35 U.S.C 101 is proper and should be maintained. 
For the above reasons, it is believed that the rejections should be sustained.


/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.